Motion by appellant-respondent denied insofar as it is to stay enforcement of the portion of an order of the Supreme Court, Westchester County, dated April 28, 1970, which directed him to pay $500 as defendant’s counsel fee upon appeals from two orders of said court entered February 25, 1969, pending appeal from said order; and dismissed, as academic, insofar as it is to dissolve the stay in the same order of said court dated April 28, 1970 against his proceeding further in the action. Munder, Acting P. J., Martuscello, Latham, Kleinfeld and Benjamin, JJ., concur.